
	
		I
		111th CONGRESS
		2d Session
		H. R. 5889
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and title XVIII of
		  the Social Security Act to increase the number of primary care physicians and
		  medical residents serving health professional shortage areas, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The average life
			 expectancy in the United States has increased to 80 years of age, causing an
			 ever-increasing demand for medical care.
			(2)Medical school
			 enrollment numbers have been virtually stagnant for the last 25 years.
			(3)During the last 20
			 years, median tuition and fees at medical schools have increased by 229 percent
			 (122 percent adjusted for inflation) in private schools and by 479 percent (256
			 percent adjusted for inflation) in public schools.
			(4)The Association of
			 American Medical Colleges, in its Statement on the Physician Workforce, dated
			 June, 2006, called for an increase of 1,500 National Health Service Corps
			 program awards per year to help meet the need for physicians caring for
			 underserved populations and to help address rising medical student
			 indebtedness.
			(5)The National
			 Health Service Corps program has a proven record of supplying physicians to
			 underserved areas, and has played an important role in expanding access for
			 underserved populations in rural and inner city communities.
			(6)Continued
			 expansion of the National Health Service Corps program is strongly
			 recommended.
			(7)The growing debt
			 incurred by graduating medical students is likely to increase the interest and
			 willingness of graduates of United States medical schools to apply for National
			 Health Service Corps program funding and awards.
			(8)One-third
			 (250,000) of active physicians are over the age of 55 and are likely to retire
			 in the next ten years, while the population will have increased by 24 percent.
			 These demographic changes will cause the population-to-physician ratio to peak
			 by the year 2020.
			(9)In 2005, the
			 Council on Graduate Medical Education stated in a report to Congress that there
			 will be a shortage of not fewer than 90,000 full-time physicians by
			 2020.
			(10)A continuing
			 decline in the number of primary care physicians will lead to increased
			 shortages of health care access in rural America.
			(11)There is a
			 declining ability to recruit qualified medical students from rural and
			 underserved areas, coupled with greater difficulty on the part of community
			 health centers and other clinics to attract adequate personnel.
			(12)Individuals in
			 many geographic areas, especially rural areas, lack adequate access to high
			 quality preventive, primary and specialty health care, contributing to
			 significant health disparities that impair America’s public health and economic
			 productivity.
			(13)A collaborative
			 process is needed between hospitals and non-hospital settings to maximize the
			 potential of non-hospital health care training.
			2.Scholarships for
			 medical students under National Health Service Corps Scholarship
			 ProgramSection 338H of the
			 Public Health Service Act (42 U.S.C. 254q) is amended by adding at the end the
			 following:
			
				(d)Scholarships for
				medical studentsFor contracts for scholarships under this
				subpart to individuals who are accepted for enrollment, or enrolled, in a
				course of study or program described in section 338A(b)(1)(B) that leads to a
				degree in medicine or osteopathic medicine, the Secretary shall, of the amounts
				appropriated under subsection (a) for a fiscal year, obligate the greater of 10
				percent or such amount as necessary to fund ongoing activities related to such
				contracts.
				.
		3.Clarification of
			 eligibility for Medicare graduate medical education funding of a nonrural
			 hospital that has a training program with an integrated rural track
			(a)In
			 generalSection 1886(h)(4)(H) of the Social Security Act (42
			 U.S.C. 1395ww(h)(4)(H)), as amended by section 5506(a) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended—
				(1)in clause (iv), by
			 inserting (as defined in clause (vii)) after an
			 integrated rural track; and
				(2)by adding at the
			 end the following new clause:
					
						(vii)Definition of
				accredited training program with an integrated rural trackFor
				purposes of clause (iv), the term accredited training program with an
				integrated rural track means an accredited medical residency training
				program located in an urban area which offers a curriculum for all residents in
				the program that includes the following characteristics:
							(I)A minimum of 3
				block months of rural rotations. During such 3 block months, the resident is in
				a rural area for 4 weeks or a month.
							(II)A stated mission
				for training rural physicians.
							(III)A minimum of 3
				months of obstetrical training, or an equivalent longitudinal
				experience.
							(IV)A minimum of 4
				months of pediatric training that includes neonatal, ambulatory, inpatient, and
				emergency experiences through rotations, or an equivalent longitudinal
				experience.
							(V)A minimum of 2
				months of emergency medicine rotations, or an equivalent longitudinal
				experience.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect
			 to—
				(1)payments to
			 hospitals under section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) for cost reporting periods beginning on or after January 1, 2011;
			 and
				(2)payments to
			 hospitals under section 1886(d)(5)(B)(v) of such Act (42 U.S.C.
			 1395ww(d)(5)(B)(v)) for discharges occurring on or after January 1,
			 2011.
				
